                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

HARRY ANTHONY SCHEINA, III,                   )
                                              )
                    Plaintiff,                )
                                              )       Case No. 18-03210-CV-S-BP
        v.                                    )
                                              )
JAMES SIGMAN, et al.                          )
                                              )
                    Defendants.               )


 SUGGESTIONS IN OPPOSITION OF DEFENDANT TEXAS COUNTY, MISSOURI’S
     MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT


        COMES NOW Plaintiff Harry Anthony Scheina, III, by and through undersigned

counsel, and for his Suggestions in Opposition to Defendant Texas County’s Motion to Dismiss,

state as follows:


   I.        Introduction


        Texas County is named as a party in Counts III and IV of Plaintiff’s First Amended

Complaint. [Doc. #31]. Despite citing authority recognizing that it is the real party in interest in

claims brought against former Texas County Sheriff James Sigman in his official capacity,

Defendant Texas County has moved this Court to dismiss it as a party to Mr. Scheina’s lawsuit

for constitutional deprivations he suffered while incarcerated at the Texas County Jail. Texas

County claims suing both James Sigman, in his official capacity as Sheriff of Texas County, and

Texas County is redundant, and, therefore, the real party in interest, Texas County, should be

dismissed as a party to Count III, which names both as Defendants. Second, Texas County

argues, without any citation to authority, that Count IV, naming only Texas County, is redundant


                                                  1

             Case 6:18-cv-03210-BP Document 52 Filed 04/04/19 Page 1 of 8
to Count III, and that the entire Count should be dismissed. This is despite the fact that Counts

III and IV are directed against different Defendants, involve different policy makers, and concern

different policies.


    II.      Argument

             A. Count IV Is a Separate Action from Count III and involves different policies

                and policy makers


          Texas County alleges Count IV is redundant to Count III. Count III concerns policies

James Sigman implemented in his official capacity, as outlined in paragraph 124 of the amended

complaint. [Doc. #31, p. 22].       These policies include the following directives, actions and

decisions of Defendant Sigman: not providing sufficient staff to transport inmates to medical

appointments; refusing to transport inmates to medical appointments; refusing to pay for medical

care costs incurred by inmates/detainees in Texas County Jail custody, requiring inmates to pre-

pay for dental care before the inmate/detainee would receive such care, and attempting to skirt

responsibility for paying for inmate/detainee medical care by forcing inmates/detainees to sign a

release form shifting the burden of the cost of care to the inmate/detainee. None of these involve

policies specifically adopted by the Texas County Commission.            In contrast, Count IV

specifically alleges policies adopted by the County Commission. For example, in paragraph 144,

Plaintiff alleges: “Defendant Texas County has established a policy or custom to provide

insufficient funding to TCSD and Texas County Jail for inmate /detainee medical care.” The

general allegations, incorporated in Count IV, make it clear that the County Commission, which

sets the County budget, was making its own decisions on inmate funding, and point out

statements such as the following:



                                                 2

            Case 6:18-cv-03210-BP Document 52 Filed 04/04/19 Page 2 of 8
              85.     In a letter addressed to Texas County Memorial Hospital
              (“TCMH”), dated April 11, 2018, Texas County, through its
              commissioners, stated that it does not believe it has a duty to pay for
              inmates’ medical care.
              ****
              88.     With respect to the delinquency and its fiduciary responsibilities,
              Texas County, through its commissioners, has said, “The folks held at the
              county jail are there on state charges. They have not been convicted of any
              crimes and there are alternatives from the court (referencing bonding
              out).”
              89.     Texas County, through its commissioners, has also stated, “if you
              have a person visiting your home, they fall ill and you transport them for
              medical help, should you pay the bill?,” equating inmates/detainees held
              against their will to invited house guests and demonstrating its complete
              disregard for the civil rights and medical needs of those involuntarily but
              completely in its care.
              ****
              91.     The policy and custom of Texas County providing insufficient
              funds for necessary medical care shows a deliberate indifference to the
              serious medical needs of Scheina, and other inmates.


These are not claims against former Sheriff Sigman; these are budgetary decisions made by and

advocated by the Texas County Commission. Texas County failing to provide sufficient funding

for medical care is a wholly separate issue than the policies implemented by James Sigman as

Sheriff. These budgetary/funding claims against Texas County are so clearly pled in Count IV,

and so clearly absent in Count III, which does not even mention funding or budgets, that Texas

County’s strategy appears to be to convince the Court to dismiss Count IV so those issues can

never be raised.The claims are not “redundant” and should not be dismissed on that basis, which

is the only one asserted by Defendant Texas County in its Motion to Dismiss.




                                               3

          Case 6:18-cv-03210-BP Document 52 Filed 04/04/19 Page 3 of 8
       Texas County’s argument on dismissal of redundant claims is as dubious legally as

factually. The Eighth Circuit has noted that dismissing claims as redundant on a substantive

basis is not necessarily appropriate. In declining to uphold a dismissal on that basis in Whitney v.

Guys, Inc., 700 F.3d 1118 n.8 (8th Cir. 2012), the court stated, “[w]e are skeptical that the issue is

as simple as suggested below due to the permissibility of pleading in the alternative and the

possibility of dealing with claim redundancy at the remedies stage rather than at the preliminary

stage, as in this case.” Directly on point and contrary to the argument Texas County makes on

Count III, and relevant to the “redundancy” argument for dismissal of Count IV here, is

Chalepah v. City of Omaha, 2019 WL 802094, 3* (D. Neb. 2019):


       The individual defendants argue that because the City of Omaha is a named
       defendant, there is no need to sue the individual defendants in their official
       capacity. It is true that official capacity suits are “to be treated as a suit against the
       [governmental] entity.” Kentucky v. Graham, 473 U.S. 159, 166 (1985). The
       Court noted that “[t]here is no longer a need to bring official-capacity actions
       against local governmental officials, for ... local government units can be sued
       directly for damages.” Graham, 473 U.S. at 167 n.14. However, the individual
       defendants have not cited this Court to any authority holding that a plaintiff is
       barred from suing individual defendants in their official capacity when the
       governmental unit is also sued. Graham merely held that suits naming both a
       City and individual defendants in their official capacity were redundant, but
       that redundancy does not compel dismissal of the plaintiff’s official capacity
       claims. Also, the Court notes that this is not the first time that the City of Omaha
       has had this same argument rejected. See Higgins v. Dankiw, No. 8:08-cv-15,
       2008 WL 5282925, at *5 (D. Neb. Dec. 18, 2008).


       It is also worth noting that, although Defendant Texas County does not challenge the

merits of Count IV in its Motion to Dismiss, dismissal of Count IV would result in Plaintiff

being unable to raise these valid issues of Texas County policy regarding funding for inmate

care. The county is responsible for insuring that adequate funds are provided to meet the

medical needs of inmates. Ancata v. Prison Health Services, Inc., 769 F.2d 700,705 (11th Cir.

                                                   4

           Case 6:18-cv-03210-BP Document 52 Filed 04/04/19 Page 4 of 8
1985) (referencing Gates v. Collier, 501 F.2d 1291 (5th Cir. 1974)). Lack of funds for facilities

cannot justify an unconstitutional lack of competent medical care and treatment. Id.


       To support its claim in Count IV, Plaintiff has identified a distinct Texas County policy

and alleged sufficient facts including, but not limited to, the following: Texas County only

financially provides for part-time medical care through a third party, none of which are dentists;

Texas County currently holds more than $200,000.00 inmate related debt at Texas County

Memorial Hospital; Texas County Memorial Hospital, the largest healthcare provider in Texas

County, has refused to provide services to inmate medical care except for emergent situations

due to this debt; and several statements made by Texas County Commissioners, the elected

officials who through its budgetary authority create policy regarding the funding of inmate

medical care at Texas County Jail, which demonstrate an awareness of concerns over the

funding of inmate medical care and Texas County’s indifference to its constitutional obligation

to provide adequate funding for inmate medical care. In fact, Texas County has made public

statements that it does not need to provide any funding for inmate medical care.1 Taking all facts

as true and drawing all reasonable inferences from them, Plaintiff has sufficiently alleged that

Texas County has failed to sufficiently fund inmate medical care at Texas County Jail. These

claims are raised in Count IV, and only in Count IV.

       Count IV should not be dismissed.




1
  Texas County Commissioners have made several public statements regarding the funding of
inmate medical care. Some of these statements were referenced by the Amended Complaint;
however, Texas County has continued to make statements which suggest it does not feel it needs
to provide necessary medical care to inmates at the Texas County Jail.
                                                5

          Case 6:18-cv-03210-BP Document 52 Filed 04/04/19 Page 5 of 8
             B. Texas County Should Not Be Dismissed From Count III

       As with Count IV, Texas County does not allege Plaintiff has stated insufficient facts to

support a claim in Count III. Texas County simply argues it should be dismissed as a party to this

Count because naming Texas County in addition to James Sigman for this claim is redundant.

Plaintiff agrees that suing Sigman, in his official capacity, is the equivalent of suing Texas

County, the entity. However, the relief sought by Texas County is not appropriate, and even the

cases cited by Texas County indicate that the County, as the real party in interest, must remain in

the claim.

       Texas County cites to no authority requiring this court to dismiss it as a party to Count

III, nor has Plaintiff located any authority which supports Texas County’s position. Instead, as

the Supreme Court stated in Hafer, “Suits against state officials in their official capacity should

be treated as suits against the State …the real party in interest in an official-capacity lawsuit is

the governmental entity…,” the very party Defendant seeks to dismiss. Hafer v. Melo, 502 U.S.

21, 25 (1991). (citing Kentucky v. Graham, 473 U.S. 165 (1985)).

       Texas County cites three cases it indicates support the notion that the real party in interest

should be dismissed here, but totally ignores or misstates the actual holdings in those cases. In

Rini v. Zwirn, the court stated that official capacity claims against appointed executives were

redundant to claims made against the entity, or the real party in interest, and it dismissed those

claims against the officials. Rini v. Zwirn, 886 F.Supp 270, 281-82 (E.D.N.Y. 1995). That is the

opposite of Texas County’s argument here. In Artis v. Francis Howell North Band Booster

Ass’n, Inc., 161 F.3d 1178, 1182 (8th Cir. 1998) the Court dismissed a claim against the official

who was sued in his official capacity.       This, too, is contrary to Texas County’s position.

However, it also appears that the claim was dismissed rather than the party, and the claim was

dismissed because it failed for the same reasons the claim against the School District did. In
                                                 6

             Case 6:18-cv-03210-BP Document 52 Filed 04/04/19 Page 6 of 8
other words, it does not say you cannot make a claim against both an official in his official

capacity and the government entity. Finally, Texas County cites Roberts v. Dillon, 15 F.3d 113

(8th Cir. 1994). But that case has nothing to do with whether both an official in his official

capacity and the government entity may be sued. In that case there was a dispute over whether

the removal of the case required action by the County, which was also named as a party, or

whether the action of the Sheriff in removing the case was sufficient. The conclusion was “when

Sheriff Gravett removed the suit, he removed for the County as well as for himself. All parties

consented to removal on time, and the District Court properly exercised jurisdiction.” Id. at 115.

It does not dismiss a claim against the County as redundant; nor does it indicate it was

inappropriate to sue both the County and the Sheriff in that case.

       In addition to those cases, Plaintiff cites generally to Busby v. City of Orlando, 931 F.3d

764 (11th Cir. 1991); Ancata v. Prison Health Services, Inc., 769 F.2d 700,705 (11th Cir. 1985);

Pembaur v. City of Cincinnati, 475 U.S. 469 (1986); Youngs v. Johnson, 2008 WL 4816731

(M.D. GA 2008) as examples of the government entity, as the real party in interest, remaining in

an official capacity suit. Simply, Texas County is the real party in interest for the official

capacity claim in Count III, and therefore, it should remain as a party.

       While as noted above there is some authority for the opposite proposition that an official

sued in his official capacity should be dismissed in favor of the real party in interest, the

government entity, other cases clearly allow the plaintiff to proceed against both, including the

Chalepah case cited earlier. 2019 WL 802094. However, the question of whether James Sigman,

in his official capacity, should be dismissed as a party to Count III is not before this court, as

James Sigman has not raised that as an issue and has filed an answer.




                                                 7

          Case 6:18-cv-03210-BP Document 52 Filed 04/04/19 Page 7 of 8
       Wherefore, Plaintiff respectfully requests this Court deny Defendant Texas County’s

motion, order it to answer Plaintiff’s Amended Complaint, and for such other relief as this court

deems just and proper.


                                                     Respectfully Submitted,


                                                     STEELMAN & GAUNT

                                                     /s/ Stephen F. Gaunt
                                             By:     ___________________________
                                                     Stephen F. Gaunt, #33183
                                                     David L. Steelman, #27334
                                                     901 N. Pine St, Suite 110
                                                     P.O. Box 1257
                                                     Rolla, MO 65402
                                                     Telephone: 573-341-8336
                                                     Fax:           573-341-8548
                                                     dsteelman@steelmanandgaunt.com
                                                     sgaunt@steelmanandgaunt.com



                                         LAW OFFICE OF CHRISTOPHER J. SWATOSH


                                                     /s/ Christopher J. Swatosh
                                             By:     ______________________________
                                                     Christopher J. Swatosh, # 45845
                                                     P.O. Box 190
                                                     200 E. Washington St.
                                                     Ava, MO 65608
                                                     Telephone: 417-683-2987
                                                     Fax:           417-683-2983
                                                     cswatosh@getgoin.net

                                                     ATTORNEYS FOR PLAINTIFF




                                                8

          Case 6:18-cv-03210-BP Document 52 Filed 04/04/19 Page 8 of 8
